Citation Nr: 1138460	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-05 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as a residual of a head injury. 

2.  Entitlement to service connection for residuals of an injury to the low back, including as secondary to the service-connected left hip disability. 

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Esq.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to July 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Regional Office (RO) that denied the Veteran's claims for service connection for headaches, residuals of a head injury, a low back disability, and for degenerative joint disease of the left hip. 

By rating action dated December 2007, the RO granted service connection for degenerative joint disease of the left hip, and assigned a 10 percent evaluation for it, effective June 22, 2006.  The Veteran disagreed with the effective date of the grant of service connection, and with the evaluation assigned to degenerative joint disease of the left hip.

In April 2009, the Board issued a decision denying service connection for headaches, residuals of a head injury, and a low back disability, as well as denying the increased initial rating for the left hip, and an earlier effective date.  The Veteran appealed the Board's decision as to all issues, except the effective date, to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 memorandum decision, the Court vacated the Board's determinations as to the three issues under appeal and remanded the matter for further development and adjudication.

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for entitlement to service connection for headaches, claimed as a residual of a head injury; entitlement to service connection for residuals of an injury to the low back, including as secondary to the service-connected left hip disability; and entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left hip.

Headache

The Veteran was afforded a VA examination as to his headache claim in November 2007.  The examiner stated in the report that he had reviewed the prior seven years of treatment notes "and cannot find any note in which the patient had reported for treatment for headache."  The examiner apparently overlooked many indications of treatment for headaches in the record.  In particular, VA prescription records show that the Veteran was prescribed headache medicine at least as early as January 1998.  Outpatient clinical notes also show that he sought treatment for his headaches in September 2001 and again in February 2003.  And he reported the continuation of headaches at the time of the November 2007 VA examination.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  Because the VA examiner inaccurately reported that the Veteran had no treatment for headaches, it is clear that the VA examiner in this case did not provide an examination based upon a complete review of the evidence of record.  As such, the Board finds that the Veteran should be afforded another VA headache examination and a new opinion should be obtained as to whether any current headache disorder is related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Lumbar Spine

The Veteran's claim for service connection was previously denied on the basis that there exists in the record no clinical relationship between the current back disability and the Veteran's active service.  In January 2008, however, the Veteran suggested that because the hip is connected to the lower back, "a bad hip makes a bad back."  The Court noted that the record suggests that the Veteran is claiming that his current lumbar spine disability is secondary to his already service-connected left hip disability.

Service connection may be established for disability that is proximately due to or the result of another service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The November 2007 VA examination does not assess the likelihood of a causal connection between the Veteran's low back and left hip disabilities either on the basis of proximate cause or of aggravation.  The examiner did note the Veteran's report that he favors his left hip, and has done so since the 1976 injury in service.  There was no opinion, however, as to whether there is a current lumbar spine disability that was caused by or aggravated by the service-connected left hip disability.  As such, the Board finds that the Veteran should be afforded another VA orthopedic examination and an opinion should be obtained as to whether any current low back disability is related to the Veteran's service-connected left hip disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In addition, the Veteran has not been provided notice under the Veterans Claims Assistance Act of 2000 (VCAA) with respect to his claim for secondary service connection.  Such should be provided on remand. 

Left Hip

The Veteran is also seeking to establish an initial rating in excess of 10 percent for his service-connected left hip disability.  After a careful review of the record, the Board finds that the medical evidence of record, including the November 2007 VA examination report, does not include sufficient information with which to evaluate the Veteran's claim.

The November 2007 VA examiner assessed the Veteran's left hip range of motion, and noted that the motion was painful, but was not additionally limited following repetitive use.  The Court noted in its memorandum decision that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The November 2007 VA examiner failed to assess the Veteran's left hip disability in this regard.  As such, the Veteran should be afforded another VA orthopedic examination to assess the current severity of the Veteran's left hip disability, including an assessment of the functional loss experienced by the Veteran due to this disability.  

With regard to all three claims, since the Board has determined that a VA examination is necessary, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations. That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Also, a review of the record reveals that VA outpatient records dating through June 2008 are in the claims folder, but none since that date.  On remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA notice letter that advises him of the information and evidence necessary to substantiate his claim for service connection for a low back disability as secondary to his service-connected left hip disability. 

2.  Obtain relevant treatment records from the VA Medical Center in Columbia, South Carolina, dating since June 2008.

3.  After the above has been completed to the extent possible, schedule the Veteran for a new VA headache examination to obtain an opinion as to whether any currently diagnosed headache disorder is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination, including a review of the clinical records showing treatment and prescriptions for headaches.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current headache disorder arose during service or is causally connected to the Veteran's active service, including being hit with the butt of a rifle during service.  The medical basis for the conclusions reached should be provided.

4.  Schedule the Veteran for a VA spine examination by a physician to determine the nature of the Veteran's current low back disability and to obtain an opinion as to its possible relationship to the service-connected left hip disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any low back disability identified, and then answer the following questions:  Is it is more likely, less likely, or at least as likely as not (50 percent probability) that any current low back disability was caused by the Veteran's service-connected left hip disability.  If not, is the low back disability permanently worsened beyond normal progression (aggravated) by the service connected left hip disability?  If the service-connected left hip disability aggravates any diagnosed low back disability, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The medical basis for the conclusions reached should be provided.

5.  Schedule the Veteran for a VA joints examination to assess the current severity of the Veteran's left hip disability, including an assessment of the functional limitations due to this disability.  The claims file must be made available to and be reviewed by the examiner.  The VA examiner should conduct all necessary testing, including range of motion studies to include the degree at which pain begins.  The examiner should state whether there are objective clinical indications of pain or painful motion, weakened movement, fatigability, or incoordination.  This includes instances when these symptoms "flare-up" or when the hip is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.  All findings and conclusions should be set forth in a legible report.  

6.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

